         Case 2:20-cv-00171-MTL Document 1 Filed 01/22/20 Page 1 of 3



 1   Jefferson T. Collins, Bar #016428
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-1700
     Fax: (602) 200-7825
 4   jcollins@jshfirm.com
 5   Attorneys for Defendant Target Stores, Inc.
 6
                             UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF ARIZONA
 8
     Teresita Kontos and Pericles Kontos, wife and      NO.
 9   husband,
                                                        NOTICE OF REMOVAL
10                                        Plaintiffs,
11                v.
12   Target Stores, Inc.; Jane Does 1-5; John Does
     1-5; ABC Companies 1-5; and XYZ
13   Corporations 1-5,
14                                      Defendants.
15
16                Defendant Target Stores, Inc., by and through undersigned counsel, files this
17   Notice of Removal of this action to the United States District Court for the District of
18   Arizona and states as follows:
19                1.     On or about April 26, 2019, this action was commenced against
20   Defendants in the Superior Court of the State of Arizona, in and for the County of Yuma
21   under the caption Teresita Kontos and Pericles Kontos v. Target Stores, Inc., et al.
22   Copies of the initial pleadings are attached hereto as Exhibit A. Defendant was served by
23   process on October 28, 2019.
24                2.     Target Stores, Inc. is a Minnesota Corporation with its principal place
25   of business in Minneapolis, Minnesota.        According to the Complaint, Plaintiffs are
26   residents and citizens of Yuma County, Arizona.
27
28
     8166776.1
         Case 2:20-cv-00171-MTL Document 1 Filed 01/22/20 Page 2 of 3



 1                 3.     This Court has original jurisdiction over the civil action pursuant to
 2   28 U.S.C. § 1332 in that the matter in controversy exceeds the sum or value of $75,000
 3   exclusive of interest and costs, and the action is between citizens of different states.
 4   Plaintiffs’ Complaint does not specify precise damages claimed, however their Initial
 5   Disclosure Statement indicates medical expenses over $78,000. She is claiming ongoing
 6   pain and limitations as a result of this. Based upon this information, the amount in
 7   controversy exceeds the jurisdictional limits for diversity jurisdiction. Therefore, this
 8   action may be removed to this Court pursuant to the provisions of 28 U.S.C. § 1441, et
 9   seq.
10                 4.     Written notice of the filing of this Notice of Removal will be given to
11   all adverse parties as required by law and a true and correct copy of this Notice will be
12   filed with the Clerk of the Superior Court of the State of Arizona, in and for the County of
13   Yuma.
14                 5.     A Notice of Filing Notice of Removal was filed with the Superior
15   Court and a copy of the same is attached as Exhibit B.
16                 WHEREFORE, Defendant Target Stores, Inc. respectfully requests that this
17   action be removed to this Court.
18                 DATED this 22nd day of January 2020.
19                                              JONES, SKELTON & HOCHULI, P.L.C.
20
21                                              By /s/ Jefferson T. Collins
                                                   Jefferson T. Collins
22                                                 40 North Central Avenue, Suite 2700
                                                   Phoenix, Arizona 85004
23                                                 Attorneys for Defendant Target Stores, Inc.
24
25
26
27
28
     8166776.1                                    2
         Case 2:20-cv-00171-MTL Document 1 Filed 01/22/20 Page 3 of 3



 1                            CERTIFICATE OF SERVICE
 2                I hereby certify that on this 22nd day of January 2020, I caused the

 3   foregoing document to be filed electronically with the Clerk of Court through the

 4   CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF

 5   system.

 6
     /s/ Kathy Kleinschmidt
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     8166776.1                               3
